Citation Nr: 1736905	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  12-25 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota



THE ISSUE

Entitlement to an extraschedular rating for bilateral hearing loss disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The appellant is a Veteran who had active service from January 1974 to May 1974 and from July 1975 to July 1979.

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  This matter was originally before the Board on appeal from an April 2012 rating decision of the Sioux Falls, South Dakota Department of Veterans Affairs (VA) Regional Office (RO) that (in pertinent part) denied a rating in excess of 10 percent for bilateral hearing loss.

In March 2015, the Board issued a decision (by a Veterans Law Judge other than the undersigned) that denied a rating in excess of 10 percent for bilateral hearing loss disability, both on a schedular basis (under 38 C.F.R. §§ 4.85 and 4.86) and on an extraschedular basis (under 38 C.F.R. § 3.321(b)(1)).  The Veteran appealed the portion of the Board's decision which denied an extraschedular rating for bilateral hearing loss disability to the Court.  The Veteran did not appeal the portion of the Board's decision which denied a higher schedular rating for bilateral hearing loss disability.  Consequently, that matter is not before the Board.

In December 2015, the Court issued an Order that vacated the portion of the March 2015 Board decision which denied an extraschedular rating for bilateral hearing loss disability, and remanded that matter for readjudication consistent with instructions outlined in a November 2015 Joint Motion for Partial Vacatur and Remand by the parties.

In February 2016, the Board issued a decision (by the same Veterans Law Judge who authored the March 2015 decision) that denied an extraschedular rating for bilateral hearing loss disability.  The Veteran appealed the Board's decision to the Court.

In August 2016, the Court issued an Order that vacated the February 2016 Board decision, and remanded the matter for readjudication consistent with instructions outlined in an August 2016 Joint Motion for Remand by the parties.

In December 2016, the case was remanded (by the same Veterans Law Judge who authored the March 2015 and February 2016 decisions) for additional development.  The case has now been assigned to the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  All of the functional effects of the Veteran's bilateral hearing loss disability (including decreased hearing acuity, difficulty understanding words and voices, having to ask people to repeat themselves, having to turn up the volume on his television and radio, and not being able to hear conversations in crowds or on the phone when there is background noise) are adequately contemplated by the schedular rating criteria, and therefore the evidence does not present such an exceptional disability picture that the available schedular ratings for the Veteran's service-connected bilateral hearing loss disability are inadequate.

2.  The preponderance of the evidence is against a finding that the Veteran's symptoms of dizziness, nausea, and loss of balance are functional effects (or components) of, or are attributable to, his bilateral hearing loss disability.


CONCLUSION OF LAW

An extraschedular rating for bilateral hearing loss disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.10, 4.85, 4.86 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

VA's duty to notify was satisfied by a letter in March 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's pertinent treatment records have been obtained.  The Veteran underwent pertinent VA examinations in March 2012 and February 2017, and the February 2017 VA examiner provided a medical opinion with adequate rationale regarding the cause of the Veteran's symptoms of dizziness, nausea, and loss of balance (and why such symptoms are not components of his bilateral hearing loss disability).  The Board finds that the reports of these VA examinations contain sufficient specific clinical findings and informed discussion of the history and features of (as well as functional impairment due to) the Veteran's bilateral hearing loss disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

All of the relevant development requested by the Board's December 2016 remand (which implemented the guidance of the August 2016 Joint Motion for Remand) was completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of entitlement to an extraschedular rating for bilateral hearing loss, and that no further development of the evidentiary record in this matter is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran's bilateral hearing loss disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.85, Code 6100.  The Veteran filed the current claim for an increased rating for his bilateral hearing loss in December 2011.

As noted above in the Introduction, the Board denied a schedular rating in excess of 10 percent (under 38 C.F.R. §§ 4.85 and 4.86) for bilateral hearing loss disability in its March 2015 decision, and the Veteran did not appeal that portion of the Board's decision to the Court.  Therefore, the current issue on appeal before the Board is limited only to whether the Veteran is entitled to an extraschedular rating (under 38 C.F.R. § 3.321(b)(1)) for his bilateral hearing loss.

The Court has clarified that there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the Veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptoms and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a Veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

Throughout the period of claim (including in a May 2012 statement from the Veteran, the September 2012 VA Form 9, a February 2016 statement from the Veteran's former girlfriend, a September 2016 statement from the Veteran, and an August 2017 brief from the Veteran's representative), the functional effects of the Veteran's bilateral hearing loss disability have been described in detail, including decreased hearing acuity (which was documented on VA audiograms in December 2011 and March 2012), difficulty understanding words and voices, having to ask people to repeat themselves, having to turn up the volume on his television and radio, and not being able to hear conversations in crowds or on the phone when there is background noise.

Regarding decreased hearing acuity, the Board found in its March 2015 decision, which is final with regard to the schedular rating assigned for the Veteran's bilateral hearing loss, that the Veteran's audiometric test results during the period of claim met the criteria for no higher than a 10 percent rating under 38 C.F.R. § 4.85, Code 6100 and did not meet any of the rating criteria under 38 C.F.R. § 4.86.  The schedular rating criteria, under 38 C.F.R. §§ 4.85 and 4.86 provide for ratings in excess of the 10 percent rating already assigned for greater degrees of bilateral hearing loss disability, but such greater degrees of disability (i.e., audiogram results that would qualify for a rating in excess of 10 percent under Code 6100, or an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86) are not shown.  Therefore, the Board finds that the Veteran's decreased hearing acuity due to his bilateral hearing loss is adequately contemplated by the schedular rating criteria.

Regarding difficulty understanding words and voices, having to ask people to repeat themselves, having to turn up the volume on his television and radio, and not being able to hear conversations in crowds or on the phone when there is background noise, the Board notes that the schedular rating criteria provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high-pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  See Doucette, 28 Vet. App. at 366 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").  Therefore, the Board finds that the above-noted functional effects (i.e., difficulty understanding words and voices, having to ask people to repeat themselves, having to turn up the volume on his television and radio, and not being able to hear conversations in crowds or on the phone when there is background noise) experienced by the Veteran due to his bilateral hearing loss disability are adequately contemplated by the schedular rating criteria.

In light of the above, the Board finds that the evidence does not present such an exceptional disability picture that the available schedular rating criteria for the Veteran's service-connected bilateral hearing loss disability are inadequate.  Therefore, the first prong of Thun is not met, and referral for extraschedular consideration is not appropriate.  See Yancy, 27 Vet. App. at 494-95.

Additionally, throughout the appeal period (including in the May 2012 statement from the Veteran, the February 2016 statement from the Veteran's former girlfriend, and the September 2016 statement from the Veteran), the Veteran has reported experiencing symptoms of dizziness, nausea, and loss of balance.  Pursuant to the Board's December 2016 remand, the Veteran underwent a VA examination in February 2017, for the purpose of obtaining a medical opinion addressing whether these symptoms may be components of his bilateral hearing loss disability.  The February 2017 VA examiner outlined a detailed review of the pertinent evidence of record including VA medical records documenting the Veteran's treatment for chronic idiopathic inflammatory polyradiculoneuropathy in 1984 and documenting his initial reports of balance problems after being exposed to lightning strikes in 2011, and then opined that it was less than likely that the Veteran's symptoms of dizziness, nausea, and loss of balance are components of his service-connected bilateral hearing loss disability.  For rationale, the February 2017 VA examiner stated, in pertinent part: "There is no medical evidence or current complaint on which to base a diagnosis of chronic condition of nausea....It is more than likely that [the] [V]eteran's complaints of dizziness and lack of balance are due to combination of a work-related concussive injury to right vestibular apparatus when exposed to blast wave associated with lightning strike in 2011.  Additionally, the dizziness and lack of balance are also more than likely due to chronic neuropathic changes resultant from medical condition of chronic inflammatory demyelinating neuropathy (CIDP), for which he was treated after service in 1984."  The February 2017 VA examiner also cited to medical journal articles to support the opinion and rationale given.

After the February 2017 VA examination, the Veteran submitted a written statement in February 2017, wherein he asserted that "there are no similarities whatsoever" between his illness in the 1980s and his service-connected hearing loss disability, and noted that his illness in the 1980s "was something I fully recovered from a very long time ago."  The Veteran submitted another written statement in August 2017, wherein he stated that he had made a "full recovery" from the disease he suffered from in the 1980s and that he had "no after [e]ffects from that disease" and was instead now suffering from an "equilibrium issue."

While the Veteran is competent to describe observable symptoms without having any specialized knowledge or training (see Barr, 21 Vet. App. at 303, 309), his own opinions regarding the cause of such symptoms are not competent evidence.  He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence which supports his opinions about his own specific disability picture.  Furthermore, the cause of symptoms such as dizziness, nausea, and loss of balance raises a complex medical question beyond the scope of common knowledge or lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The only competent evidence in the record that addresses the question of a possible relationship between the Veteran's bilateral hearing loss disability and his reported symptoms of dizziness, nausea, and loss of balance - namely, the medical opinion provided by the February 2017 VA examiner - is against finding any such relationship.  This opinion is by a medical professional who is competent to provide such an opinion, reflects familiarity with the entire record, and is accompanied by rationale referring to accurate factual data for support.  Therefore, it is the most probative evidence in this matter.

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's symptoms of dizziness, nausea, and loss of balance are functional effects (or components) of, or are attributable to, his bilateral hearing loss disability.

Furthermore, the Board notes that, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)(1)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran is separately service-connected for tinnitus at a 10 percent rating.  However, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

In conclusion, absent any exceptional factors associated with the Veteran's bilateral hearing loss disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Consequently, entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an extraschedular rating for bilateral hearing loss is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


